Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communications filed on 4/27/2022.  Claims 1, 9 & 16 have been amended. Accordingly, claims 1- 21 are pending.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1- 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shalev-Shwartz et al. (hereinafter Shwartz, US 2021/0162994 A1) in view of Heimberger et al. (US 20150323668 A1).
As per claim 1, Shwartz discloses:  an autonomous driving vehicle, comprising:
a sensor system having a plurality of sensors mounted at a plurality of locations of an autonomous driving vehicle (ADV), the plurality of sensors including a LIDAR unit, an IMU unit, a RADAR unit, and an array of ultrasonic sensors, wherein the array of ultrasonic sensors utilized as redundant sensors are disposed on a frontend of the ADV and configured in a plurality of sensing directions (see Shwartz at least fig. 1-2E & 48-51); and
a perception and planning system coupled to the sensor system, the perception and planning system includes:
a perception module configured to perceive a driving environment surrounding the ADV based on sensor data received from the plurality of sensors of the sensor system, including ultrasonic sensor data obtained from the array of ultrasonic sensors (see Shwartz at least fig. 1-2E & 48-51 "receive image data of the environment, position sensor"),
a prediction module configured to predict a behavior of an object within the driving environment detected by the perception module based on at least one of: map information, route information, and traffic rules governing actions of the object perceived within the driving environment (see Shwartz at least fig. 1-2E & 48-51 and Abstract & par. 5-11 "predicted trajectory of target vehicle"),
a decision module to make a decision regarding how to handle a predicted behavior of the object perceived within the driving environment, and a planning module configured to plan a trajectory to drive the ADV based on the decision regarding how to handle the predicted behavior of the object and perception data perceiving the driving environment from the perception module (see Shwartz at least fig. 1-2E & 48-51 and Abstract & par. 5-11 "predicted trajectory of target vehicle and planned trajectory of host vehicle"). 
Schwartz discloses the invention as detailed above. 
However, Schwartz does not appear to explicitly disclose wherein the sensors are disposed on the frontend/backend of a vehicle according to a predetermined curve with various distance to the front/back edge of the vehicle.  
Nevertheless, the use of placing sensors on the frontend/backend of a vehicle according to a predetermined curve with various distance to the front/back edge of the vehicle, was well known in the art prior to the effective filing date of the given invention, as is evident by the disclosure of Heimberger (see Heimberger at least fig. 1-3 & ¶33-38“sensors 5-10 on front region of the vehicle”); one of ordinary skill in the art would have done so to help assist with various driving functions that were not specifically obvious to the user’s line of sight (i.e., to help assist with parking and various other automatic driving features). 
Motivation for combining Heimberger with Schwartz, not only comes from knowledge well known in the art but also from Heimberger (see at least Abstract and ¶4-8). 
Both Schwartz and Heimberger disclose claim 2: wherein the ultrasonic sensors disposed symmetrically on the frontend of the ADV with respect to a center of the ADV (see Shwartz at least fig. 1-2E & 48-51 and see Heimberger at least fig. 1-3 and Abstract & ¶ 4-31). 
Motivation for combining Schwartz and Heimberger, in the instant claim is the same as that in claim 1 above.
Both Schwartz and Heimberger disclose claim 3: wherein the distance between each pair of adjacent ultrasonic sensors is approximately ranging from 17 to 18 centimeters (cm) (see Shwartz at least fig. 1-2E & 48-51 and see Heimberger at least fig. 1-3 and Abstract & ¶ 4-31). 
Motivation for combining Schwartz and Heimberger, in the instant claim is the same as that in claim 1 above.
Both Schwartz and Heimberger disclose claim 4: wherein a distance between a first of the ultrasonic sensors disposed on a left-most location and a second of the ultrasonic sensors disposed on a right-most location of the ADV is approximately ranging from 1.2 to 1.4 meters (m) (see Shwartz at least fig. 1-2E & 48-51 and see Heimberger at least fig. 1-3 and Abstract & ¶ 4-31). 
Motivation for combining Schwartz and Heimberger, in the instant claim is the same as that in claim 1 above.
 Additionally, the examiner contends that Shwartz & Heimberger discloses the invention except for the specific dimensions/distances between the sensors and their overall layout. It would have been obvious for one of ordinary skill in the art, prior to the effective filing date of the given invention, to have had a symmetrical layout of the sensors (e.g., or have them spaced apart at specific distances etc.), since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70.
Both Schwartz and Heimberger disclose claim 5: wherein a distance between each pair of adjacent ultrasonic sensors is determined based on a vehicle width of the ADV (see Shwartz at least fig. 1-2E & 48-51 and see Heimberger at least fig. 1-3 and Abstract & ¶ 4-31). 
Motivation for combining Schwartz and Heimberger, in the instant claim is the same as that in claim 1 above.
Both Schwartz and Heimberger disclose claim 6: wherein a distance between a first of the ultrasonic sensors disposed on a left-most location and a second of the ultrasonic sensors disposed on a right-most location of the ADV is determined based on a vehicle width of the ADV  (see Shwartz at least fig. 1-2E & 48-51 and see Heimberger at least fig. 1-3 and Abstract & ¶ 4-31). 
Motivation for combining Schwartz and Heimberger, in the instant claim is the same as that in claim 1 above.
Both Schwartz and Heimberger disclose claim 7: wherein the distance between the first ultrasonic sensor and the second ultrasonic sensor is approximately 80% of the vehicle width of the ADV (see Shwartz at least fig. 1-2E & 48-51 and see Heimberger at least fig. 1-3 and Abstract & ¶ 4-31). 
Motivation for combining Schwartz and Heimberger, in the instant claim is the same as that in claim 1 above.
Both Schwartz and Heimberger disclose claim 8: wherein a sensing direction of each of the ultrasonic sensors is configured symmetrically with respect to a center of the ADV and outwardly from the frontend of the ADV (see Shwartz at least fig. 1-2E & 48-51 and see Heimberger at least fig. 1-3 and Abstract & ¶ 4-31). 
Motivation for combining Schwartz and Heimberger, in the instant claim is the same as that in claim 1 above.
Both Schwartz and Heimberger disclose claim 9: wherein the sensing direction of each of the ultrasonic sensors is configured according to a predetermined curve disposed on a front edge of the frontend of the ADV (see Shwartz at least fig. 1-2E & 48-51 and see Heimberger at least fig. 1-3 and Abstract & ¶ 4-31). 
Motivation for combining Schwartz and Heimberger, in the instant claim is the same as that in claim 1 above.
Both Schwartz and Heimberger disclose claim 10: wherein the sensing direction of each of the ultrasonic sensors is perpendicular to the predetermined curve (see Shwartz at least fig. 1-2E & 48-51 and see Heimberger at least fig. 1-3 and Abstract & ¶ 4-31). 
Motivation for combining Schwartz and Heimberger, in the instant claim is the same as that in claim 1 above.
Both Schwartz and Heimberger disclose claim 11: wherein each of the ultrasonic sensors is disposed according to the predetermined curve (see Shwartz at least fig. 1-2E & 48-51 and see Heimberger at least fig. 1-3 and Abstract & ¶ 4-31). 
Motivation for combining Schwartz and Heimberger, in the instant claim is the same as that in claim 1 above.
Both Schwartz and Heimberger disclose claim 12: wherein a farthest distance between the predetermined curve and the front edge of the ADV is approximately 5 cm (see Shwartz at least fig. 1-2E & 48-51 and see Heimberger at least fig. 1-3 and Abstract & ¶ 4-31). 
Motivation for combining Schwartz and Heimberger, in the instant claim is the same as that in claim 1 above.
Additionally, the examiner contends that Shwartz and Heimberger discloses the invention except for the specific dimensions/distances between the sensors and their overall layout. It would have been obvious for one of ordinary skill in the art, prior to the effective filing date of the given invention, to have had a symmetrical layout of the sensors (e.g., or have them spaced apart at specific distances etc.), since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70.
Both Schwartz and Heimberger disclose claim 13: wherein a distance between a first of the ultrasonic sensors disposed on a left-most location and a second of the ultrasonic sensors disposed on a right-most location of the ADV is determined based on a vehicle width of the ADV (see Shwartz at least fig. 1-2E & 48-51 and see Heimberger at least fig. 1-3 and Abstract & ¶ 4-31). 
Motivation for combining Schwartz and Heimberger, in the instant claim is the same as that in claim 1 above.
Both Schwartz and Heimberger disclose claim 14: wherein the distance between the first ultrasonic sensor and the second ultrasonic sensor is approximately 80% of the vehicle width of the ADV (see Shwartz at least fig. 1-2E & 48-51 and see Heimberger at least fig. 1-3 and Abstract & ¶ 4-31). 
Motivation for combining Schwartz and Heimberger, in the instant claim is the same as that in claim 1 above.
Both Schwartz and Heimberger disclose claim 15: wherein a farthest distance between the predetermined curve and the front edge of the ADV is approximately ranging from 4% to 5% of the distance between the first ultrasonic sensor and the second ultrasonic sensor (see Shwartz at least fig. 1-2E & 48-51 and see Heimberger at least fig. 1-3 and Abstract & ¶ 4-31). 
Motivation for combining Schwartz and Heimberger, in the instant claim is the same as that in claim 1 above.
Additionally, the examiner contends that Shwartz and Heimberger discloses the invention except for the specific dimensions/distances between the sensors and their overall layout. It would have been obvious for one of ordinary skill in the art, prior to the effective filing date of the given invention, to have had a symmetrical layout of the sensors (e.g., or have them spaced apart at specific distances etc.), since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70.
Both Schwartz and Heimberger disclose claim 16: A method for operating an autonomous driving vehicle, comprising: providing a plurality of sensors disposed on a plurality of locations of an autonomous driving vehicle (ADV), the plurality of sensors including a LIDAR unit, an IMUJ unit, a RADAR unit, and an array of ultrasonic sensors, wherein the array of ultrasonic sensors are disposed on a frontend of the ADV and configured in a plurality of sensing directions; Atty. DocketNo.: 209922.0228.1 (P197) 26 perceiving, by a perception module, a driving environment surrounding the ADV based on sensor data received from the sensors of the sensor system, including ultrasonic sensor data obtained from the ultrasonic sensors; and planning, by a planning module, a trajectory to drive the ADV based on perception data perceiving the driving environment from the perception module (see Shwartz at least fig. 1-2E & 48-51).
Schwartz discloses the invention as detailed above. 
However, Schwartz does not appear to explicitly disclose wherein the sensors are disposed on the frontend/backend of a vehicle according to a predetermined curve with various distance to the front/back edge of the vehicle.  
Nevertheless, the use of placing sensors on the frontend/backend of a vehicle according to a predetermined curve with various distance to the front/back edge of the vehicle, was well known in the art prior to the effective filing date of the given invention, as is evident by the disclosure of Heimberger (see Heimberger at least fig. 1-3 & ¶33-38“sensors 5-10 on front region of the vehicle”); one of ordinary skill in the art would have done so to help assist with various driving functions that were not specifically obvious to the user’s line of sight (i.e., to help assist with parking and various other automatic driving features). 
Motivation for combining Heimberger with Schwartz, not only comes from knowledge well known in the art but also from Heimberger (see at least Abstract and ¶4-8). 
Both Schwartz and Heimberger disclose claim 17: wherein the ultrasonic sensors disposed symmetrically on the frontend of the ADV with respect to a center of the ADV (see Shwartz at least fig. 1-2E & 48-51 and see Heimberger at least fig. 1-3 and Abstract & ¶ 4-31). 
Motivation for combining Schwartz and Heimberger, in the instant claim is the same as that in claim 16 above.
Both Schwartz and Heimberger disclose claim 18: wherein the distance between each pair of adjacent ultrasonic sensors is approximately ranging from 17 to 18 centimeters (cm) (see Shwartz at least fig. 1-2E & 48-51 and see Heimberger at least fig. 1-3 and Abstract & ¶ 4-31). 
Motivation for combining Schwartz and Heimberger, in the instant claim is the same as that in claim 16 above.
Additionally, the examiner contends that Shwartz and Heimberger discloses the invention except for the specific dimensions/distances between the sensors and their overall layout. It would have been obvious for one of ordinary skill in the art, prior to the effective filing date of the given invention, to have had a symmetrical layout of the sensors (e.g., or have them spaced apart at specific distances etc.), since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70.
Both Schwartz and Heimberger disclose claim 19: wherein a distance between a first of the ultrasonic sensors disposed on a left-most location and a second of the ultrasonic sensors disposed on a right-most location of the ADV is approximately ranging from 1.2 to 1.4 meters (m) (see Shwartz at least fig. 1-2E & 48-51 and see Heimberger at least fig. 1-3 and Abstract & ¶ 4-31). 
Motivation for combining Schwartz and Heimberger, in the instant claim is the same as that in claim 16 above.
Additionally, the examiner contends that Shwartz and Heimberger discloses the invention except for the specific dimensions/distances between the sensors and their overall layout. It would have been obvious for one of ordinary skill in the art, prior to the effective filing date of the given invention, to have had a symmetrical layout of the sensors (e.g., or have them spaced apart at specific distances etc.), since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70.
Both Schwartz and Heimberger disclose claim 20: wherein a distance between each pair of adjacent ultrasonic sensors is determined based on a vehicle width of the ADV (see Shwartz at least fig. 1-2E & 48-51 and see Heimberger at least fig. 1-3 and Abstract & ¶ 4-31). 
Motivation for combining Schwartz and Heimberger, in the instant claim is the same as that in claim 16 above.
21: wherein a distance between a first of the ultrasonic sensors disposed on a left-most location and a second of the ultrasonic sensors disposed on a right-most location of the ADV is determined based on a vehicle width of the ADV (see Shwartz at least fig. 1-2E & 48-51 and see Heimberger at least fig. 1-3 and Abstract & ¶ 4-31). 
Motivation for combining Schwartz and Heimberger, in the instant claim is the same as that in claim 16 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MACEEH ANWARI whose telephone number is 571-272-7591.  The examiner can normally be reached on Monday-Friday 7:30-5:00 PM ES.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MACEEH ANWARI/Primary Examiner, Art Unit 3663